Citation Nr: 1331139	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for a stomach disorder, to include as due to asbestos exposure, ill-fitting dentures, and/or the service-connected right ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the RO.

The Veteran provided testimony at a March 2011 hearing before an Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2012, the Veteran was notified that the Acting Veterans Law Judge who conducted the hearing was no longer employed at the Board and was afforded the opportunity for a new hearing.  That same month, the Veteran declined the opportunity and asked that his appeal be considered based on the evidence of record.

The Board remanded the case in February 2012, February 2013 and July 2013 for further development.

The Board has considered documentation included in the Veterans Benefits Management System (VBMS) and Virtual VA System in reaching the following determination.  At present, the Virtual VA Systems contains VA treatment records that are not physically in the file but were considered by the RO in the last adjudication of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The currently demonstrated stomach disorder is not shown to be due to the Veteran's period of active service and was not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a stomach disability that is due to a disease or injury that was incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A June 2008 VCAA letter explained the evidence necessary to substantiate the claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the June 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and a VA examination report.  See 38 U.S.C.A. § 5103A(a)-(d).

In February 2012, February 2013, and July 2013, the Board remanded the claim for additional development.  The Agency of Original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2012 VA examination, March 2013 addendum opinion, combined with the August 2013 addendum opinion reflect a full review of the claims file, interview of the Veteran, and physical examination, and fully reasoned medical opinions by an appropriately qualified healthcare provider.  As a result, these examination reports are sufficient for adjudication of the claim on appeal.

During the March 2011 hearing, the Acting Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, and recommended the submission of evidence and held the file was held open for an additional 30 days.  Such actions supplement the previous VCAA notice.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.
      

Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

The Veteran claims to have a stomach disorder as the result of asbestos exposure, ill fitting dentures, or his service-connected right ankle disability.  

The service treatment records are negative for complaints or findings referable to a stomach disorder.  Specifically, his October 1954 enlistment and August 1958 discharge examinations indicated that the gastrointestinal system was "NORMAL."

A December 2008 VA treatment record showed the Veteran had a diagnosis of GERD (gastroesophageal reflux disease).  The Veteran declined prescription medication at that time.

A February 2010 VA treatment record showed the Veteran had a small hiatal hernia with no esophageal strictures or masses.  At that time, he denied having abdominal pain and had regular bowels.

During the March 2011 Hearing, the Veteran testified that his stomach disorder symptoms began during service and have continued since then.  He asserted that his right ankle affected the way he walked and, in turn, caused his stomach problems.  

The Veteran was afforded a VA examination in April 2012 VA.  The examiner noted that the Veteran was diagnosed with a hiatal hernia in 2010.  The examiner stated that a hiatal hernia was not related to asbestos exposure or dentures.  

In a March 2013 VA examination addendum, the examiner opined that a hiatal hernia was less likely than not related to the Veteran's active service.  He stated that a hiatal hernia was a structural defect in the diaphragm and was not related to asbestos exposure, ill-fitting dentures or right ankle trauma.  

The August 2013 VA examiner opined that gastroesophageal reflux disease was less likely than not related to his active duty service.  Instead, the examiner stated that GERD was due to the hiatal hernia that occurred many years after service discharge and was not related to any event or incident of the Veteran' period of active service or aggravated by the service-connected right ankle disability.

Based upon review of this evidence, the Board finds that service connection is not warranted for a stomach disorder. 

There is no evidence linking the Veteran's claimed stomach disability to his period of service.  As noted, the Veteran the Veteran's enlistment and discharge examinations were normal.

While the record does reflect a current diagnoses for hiatal hernia and GERD, the weight of the evidence is against the Veteran's claim of service connection.

Although the Veteran has alleged continued stomach complaints since service, the Board again notes that, as such disease is not considered chronic within the meaning of VA regulations, service connection based on continuity of symptomology is inapplicable.  See Walker, supra.  

The record does not document a stomach disorder until 1997, over 39 years after the Veteran's discharge from service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only medical opinion is against the claim, and the Veteran's lay assertions are of limited probative value for the purpose of linking the claimed stomach condition to service or a service-connected disability.

The Board has considered the Veteran's lay statements that his stomach disorder is related to his period of service to include asbestos exposure, ill fitting dentures, and/ or his service-connected right ankle disability.  The Veteran is not competent to opine as to the diagnosis to be attributed to symptomatology in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

As regards the Veteran's contentions that his stomach disability is related to in-service asbestos exposure, the August 2008 rating decision conceded some exposure to asbestos based on the Veteran's Navy service.  However, neither hiatal hernia nor GERD is one of the diseases known to be associated with asbestos exposure.  M21-MR part IV, subpart ii, Chapter 2, Section C9(b).  

The Board has also considered the Veteran's statements that his claimed stomach condition is related to ill-fitting dentures and/ or the service-connected right ankle disability.  These assertions are outweighed by the opinion of record.   

Hence, based on this record, the preponderance of the evidence is against the claim of service connection for a stomach disorder.

Accordingly, the claim of service connection must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for a stomach disorder, to include as due to asbestos exposure, ill-fitting dentures, and/or the service-connected right ankle disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


